Exhibit 10.1



Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.



AMENDMENT NO. 2 TO DEVELOPMENT AND

MANUFACTURING SERVICES AGREEMENT



Amendment No. 2 to Development and Manufacturing and Services Agreement
effective as of July 15, 2020 (the “Amendment No. 2”), between RHYTHM
PHARMACEUTICALS, INC., a Delaware corporation, located at 222 Berkeley Street,
12th Floor, Boston, MA 02116, f/k/a Rhythm Metabolics, Inc. (“RHYTHM”), and
Corden Pharma Brussels S.A., a Belgian company located at Rue de Ransbeek 310,
1120 Bruxelles, successor-in-interest to Peptisyntha, Inc. (“MANUFACTURER,” and
together with Rhythm, the “Parties”, and each, a “Party”).



WHEREAS, Rhythm and Peptisyntha Inc. have entered into a Development and
Manufacturing and Services Agreement, effective as of July 17, 2013 (the
“Existing Agreement”), which was assigned from Peptisyntha Inc. to Corden Pharma
Brussels S.A. f/k/a Peptisyntha S.A.; and



WHEREAS, the Parties have entered into a Quality Agreement with an effective
date of March 27, 2019 superseding all previous quality assurance agreements
between them (the “Quality Agreement”); and



WHEREAS, the Parties have entered into an Amendment No. 1 of the Existing
Agreement effective February 20, 2020, including as Appendix B a new
Setmelanotide Work Order (the “Amendment No. 1”); and



WHEREAS, any reference to the Agreement shall be understood as a reference to
the Existing Agreement, as amended by Amendment No. 1; and



WHEREAS, the Parties have agreed to a Memorandum of Understanding (“MOU”) dated
July 8, 2020 concerning, among other things, the terms of this Amendment No. 2,
and



WHEREAS, the COVID-19 pandemic has affected the Kingdom of Belgium
substantially, which led to a partial shutdown of the entire economy of the
country starting mid-March 2020 and has not yet been overcome; and



WHEREAS, the Parties hereto desire to amend the Agreement to provide for a
revised basis for the preparation of the manufacture of Setmelanotide API lots
by Manufacturer on the terms and subject to the conditions set forth herein; and



WHEREAS, pursuant to Section 15.6 of the Agreement, the amendment contemplated
by the Parties must be contained in a written agreement signed by an authorized
representative of each Party.



NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:



1. Definitions. Capitalized terms used and not defined in this Amendment No. 2
have the respective meanings assigned to them in the Agreement.



2. Amendment No. 2 to the Agreement. As of the effective date of Amendment No.
2, the Agreement is hereby amended or modified as follows:



STRICTLY CONFIDENTIAL Work Order for for Amendment No. 2



--------------------------------------------------------------------------------

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.



Section 2.4 of the Agreement is hereby deleted in its entirety and replaced by
the following Section 2.4:



2.4 Manufacture of Setmelanotide API.



(a) Rhythm desires for Manufacturer to manufacture Setmelanotide API on behalf
of Rhythm, after all necessary preparatory works have been completed by
Manufacturer, and Manufacturer desires to perform such service, subject to
further negotiations regarding mutually acceptable timelines for the
manufacturing slots for Setmelanotide API. The Parties will enter into a revised
Work Order that will set forth the material terms of that project (the
“Setmelanotide Work Order”), and such Setmelanotide Work Order shall also be
subject to the terms of the Agreement, the Quality Agreement, and this Amendment
No. 2, including, without limitation, the provisions of the milestone schedule
attached to this Agreement as Appendix B1 (“Revised Milestone Schedule”).



(b) The Parties hereby agree that the Milestone Schedule (Appendix B) shall be
deleted in its entirety and be replaced by the new Revised Milestone Schedule
(Appendix B1), which will supersede the terms of the Milestone Schedule as
agreed in Amendment No. 1.



(c) Rhythm agrees to pay to Manufacturer the applicable fees and success
milestone payment set forth in the Revised Milestone Schedule within [***]
([***]) days of the successful completion of each milestone as set forth in
Appendix B1. The successful completion of each milestone, as defined by the
associated deliverable, and the determination of the date of completion shall be
governed by the terms of the Agreement and the Quality Agreement, and in
particular Section 6 of the Agreement (Testing and Acceptance Process), which –
to the extent the respective Work Order covers the performance of Services which
do not comprise Manufacturing of Setmelanotide API – may be applied mutatis
mutandis for those Service deliverables as may be further described in the
respective Work Order. The quality of the Setmelanotide API shall be in
accordance with the respective mutually agreed specifications including all
intermediate specifications. Due to the nature of the timelines, Rhythm
acknowledges that Manufacturer has to timely initiate performance of certain
milestones even before preceding milestones are met. Thus, the commencement of a
milestone may be independent of the completion of the preceding milestone, and
each successfully completed milestone shall be paid for separately.



(d) Notwithstanding Section 14.1 of the Agreement, Rhythm, in Rhythm’s sole and
absolute discretion, has the option to terminate the Setmelanotide Work Order at
any time after the effective date of this Amendment No. 2. If Rhythm terminates
the Setmelanotide Work Order, Rhythm shall reimburse Manufacturer for the
expenses accrued under the Setmelanotide Work Order up to the time of
termination. If termination occurs between two milestones, then the payment will
be for expenses incurred and fees for services initiated before the termination,
but in no event shall Rhythm’s reimbursement obligation exceed the amount of
fees (but not milestone payments) due upon successful completion of the
milestone during which termination occurred. If Rhythm terminates the
Setmelanotide Work Order, Manufacturer shall not be entitled to any other fees
or additional milestone payments set forth on the Milestone Schedule for
milestones subsequent to termination.



3. Miscellaneous.



(a) This Amendment No. 2 is governed by and construed in accordance with the
laws of the State of New York without regard to the conflict of laws provisions
of such State.



(b) This Amendment No. 2 shall inure to the benefit of and be binding upon each
of the Parties and each of their respective successors and assigns.

STRICTLY CONFIDENTIAL Work Order for for Amendment No. 2 Page 2 of 4

--------------------------------------------------------------------------------

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.



(c) The headings in this Amendment No. 2 are for reference only and do not
affect the interpretation of this Amendment No. 2.



(d) This Amendment No. 2 may be executed in counterparts, each of which is
deemed an original, but all of which constitute one and the same agreement.
Delivery of an executed counterpart of this Amendment No. 2 electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment No. 2.



(e) This Amendment No. 2 constitutes the sole and entire agreement between the
Parties with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings, agreements, representations, and
warranties, both written and oral, with respect to such subject matter.



(e) Each Party shall pay its own costs and expenses in connection with this
Amendment No. 2 (including the fees and expenses of its advisors, accountants,
and legal counsel).



(f) Time is of the essence with respect to all agreed milestones listed as
specific dates in Appendix B1. Failure by Manufacturer to successfully complete
any milestone as defined by the Setmelanotide Work Order by 11:59 p.m. EST of
the agreed specific dates shall lead to a preclusion of Manufacturer’s rights to
request the milestone payment associated with the missed milestone, unless such
failure is caused by Rhythm, with any such Rhythm-caused delay being calculated
based on the actual number of delay days attributable directly to Rhythm, or due
to a force majeure event. In such event of a delay of a milestone, only the
agreed fees shall become due upon completion of the milestone.



IN WITNESS WHEREOF, the Parties have executed this Amendment No. 2 as of the
date first written above.



RHYTHM PHARMACEUTICALS, INC.





By:/s/ Hunter Smith

Name:Hunter Smith

Title:Interim CEO and CFO







CORDEN PHARMA BRUSSELS, S.A.



By:/s/ Jan Braes

Name:Jan Braes

Title:General Manager





By:/s/ Alain Rifflart

Name:Alain Rifflart

Title:CFO

STRICTLY CONFIDENTIAL Work Order for for Amendment No. 2 Page 3 of 4

--------------------------------------------------------------------------------

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.



Appendix B1

Revised Milestone Schedule

Setmelanotide WORK ORDER

STRICTLY CONFIDENTIAL Work Order for for Amendment No. 2 Page 4 of 4

--------------------------------------------------------------------------------